ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that MARK H. WATSON of AUDUBON, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.7(a) and (b) (conflict of interest) and the prohibition against participating as broker and attorney expressed in In re Roth, 120 N.J. 665, 577 A.2d 490 (1990), and Opinion 312, 98 N.J.L.J. 646 (1975), and good cause appearing;
It is ORDERED that MARK H. WATSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.